dismissing appellant's case for failure to timely effect service of process.'
                  See NRCP 4(i) (requiring generally the dismissal of a complaint with
                  respect to any defendant who is not served with the summons and
                  complaint within 120 days after the complaint is filed).
                                This appeal followed. On appeal, appellant contends that his
                  case was dismissed because the presiding judge was biased in favor of
                  respondents. The record demonstrates, however, that the dismissal order
                  was based on appellant's failure to properly effect service of process during
                  the nearly three years that his complaint was pending. See id.
                  Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                  Ps0.4.0k
                  Parraguirre
                                                                                         J.




                       "The district court's dismissal order adopted the findings and
                  recommendation of a discovery commissioner, who recommended
                  dismissing the case pursuant to a district court rule that permits
                  dismissal if service of process is not effected within 180 days of when a
                  complaint is filed. See EDCR 1.90(d)(1).

                        2 To the extent that appellant attempts on appeal to present claims
                  or facts that were not presented in the proceedings below, we decline to
                  consider them in the first instance. We likewise deny appellant's
                  December 6, 2011, motion to introduce newly discovered information. See
                  Carson Ready Mix v. First Nat'l Bk., 97 Nev. 474, 476, 635 P.2d 276, 277
                  (1981) ("We cannot consider matters not properly appearing in the record
                  on appeal."); NRAP 10(a) and (b) (indicating that the record on appeal
                  consists of papers and exhibits filed in the district court).
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    rn
cc:   Hon. Jessie Elizabeth Walsh, District Judge
      Steven Crain
      Nitz Walton & Heaton, Ltd.
      Eighth District Court Clerk




                                    3